Name: Commission Regulation (EEC) No 1828/86 of 12 June 1986 re-establishing the levying of customs duties applicable to acetic acid, falling within subheading 29.14 A II a), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  America
 Date Published: nan

 13 . 6 . 86 Official Journal of the European Communities No L 158/19 COMMISSION REGULATION (EEC) No 1828/86 of 12 June 1986 re-establishing the levying of customs duties applicable to acetic acid, falling within subheading 29.14 A II a), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, HAS ADOPTED THIS REGULATION : Article 1 As from 16 June 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products in Mexico : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the refrence base referred to in Article 12 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be as a general rule, 1 65 % of the highest maximum amount valid for 1980 ; Whereas, in the case of acetic acid, falling within sub ­ heading 29.14 A II a), the reference base was fixed at 72 500 ECU ; whereas on 12 June 1986, imports of these products into the Community, originating in Mexico, reached the reference base in question after being charged CCT heading No Description 29.14 A II a) (NIMEXE code 29.14-17) Acetic acid Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .